FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        October 27, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
BYRON TYROME TODD,

      Plaintiff - Appellant,

v.                                                         No. 15-1249
                                                  (D.C. No. 1:15-CV-00344-LTB)
USA, in corporate capacity; U.S.                             (D. Colo.)
PERSON(S), named herein as John Does in
corporate capacity; THE WORLD BANK,
capacity as USA Alter Ego,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HARTZ and MORITZ, Circuit Judges.
                 _________________________________

      Byron Tyrome Todd, a Colorado state prisoner, appeals pro se from the district

court’s order dismissing his second amended complaint without prejudice for failure

to comply with Fed. R. Civ. P. 8(a)(2). Todd also requests leave to proceed in forma




      *
         After examining Todd’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value. See
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
pauperis (IFP) on appeal. We grant Todd’s motion to proceed IFP, but we affirm the

district court’s dismissal of Todd’s complaint.1

       We review a district court’s dismissal of a complaint under Rule 8(a) for abuse

of discretion. United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d

1163, 1167 (10th Cir. 2010).

       Rule 8(a) requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief; and . . . a demand for the relief

sought.” Todd’s pro se status doesn’t relieve him of the duty to comply with the rules

of civil procedure. See United States v. Ceballos–Martinez, 387 F.3d 1140, 1145

(10th Cir. 2004). And while we construe a pro se litigant’s pleadings liberally,

holding such pleadings to a less stringent standard than pleadings drafted by lawyers,

we don’t assume an advocacy role for the pro se litigant. Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991).

       After reviewing the appeal record, we conclude the district court didn’t abuse

its discretion in dismissing Todd’s second amended complaint. In three separate

orders, the magistrate judge informed Todd of deficiencies in his pleadings and

explained to him how to cure those deficiencies. Yet Todd entirely failed to do so,

ultimately filing a second amended complaint which the district court described as

       1
         We ordinarily lack jurisdiction to review the dismissal of a complaint without
prejudice. But we have jurisdiction here because the district court dismissed the
entire action, not just the complaint. See B. Willis, C.P.A., Inc. v. BNSF Ry. Corp.,
531 F.3d 1282, 1296 n. 15 (10th Cir. 2008) (holding that the dismissal of a complaint
ordinarily is a non-final, nonappealable order since amendment generally is available,
while dismissal of the entire action ordinarily is final).

                                            2
follows: “[T]he second amended complaint recites an array of statutory and common-

law causes of action with little, if any, connection to the factual allegations. The

allegations themselves are fanciful and delusional. Indeed, the factual allegations

themselves are so confusing and disjointed so as to render the legal claims

incomprehensible.” District Court Order, ECF No. 16, at 3.

      We fully agree with the district court’s summary of the second amended

complaint and with the court’s conclusion that even a liberal construction doesn’t

bring the amended complaint within the ambit of Rule 8(a)(2). We thus affirm the

district court’s dismissal of Todd’s second amended complaint. However, we grant

Todd’s motion to proceed IFP and remind him of his obligation to continue making

payments until the filing fee is paid in full. See 28 U.S.C. § 1915(b).


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            3